NO. 12-10-00248-CV

                            IN THE COURT OF APPEALS

             TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
ROBERT C. MORRIS,
APPELLANT                                                  '    APPEAL FROM THE349TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

SHERRI MILLIGAN, ET AL.,        ' ANDERSON COUNTY, TEXAS
APPELLEES
                     MEMORANDUM OPINION
                         PER CURIAM
         This appeal is being dismissed because Appellant, Robert C. Morris, has failed to
comply with the Texas Rules of Appellate Procedure.                      See TEX. R. APP. P. 42.3.
Pursuant to appellate rule 32.1, Morris’s docketing statement was due to have been filed
at the time the appeal was perfected, i.e., June 11, 2010. See TEX. R. APP. P. 32.1. On
August 4, 2010, this court notified Morris that he should file a docketing statement
immediately if he had not already done so.1
         Because Morris did not file the docketing statement as requested in our August 4,
2010 letter, this court issued a second notice on August 18, 2010, advising Morris that the
docketing statement was past due. The notice further provided that unless the docketing
statement was filed on or before August 30, 2010, the appeal would be presented for
dismissal in accordance with Texas Rule of Appellate Procedure 42.3. The date for filing
the docketing statement has passed, and Morris has not complied with the court’s request.
Because Morris has failed, after notice, to comply with rule 32.1, the appeal is dismissed.
See TEX. R. APP. P. 42.3(c).
Opinion delivered September 15, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                                (PUBLISH)


         1
            Morris filed his notice of appeal in the trial court on June 11, 2010. This court did not receive
the notice of appeal until August 4, 2010.